Title: From John Quincy Adams to Abigail Smith Adams, 10 March 1801
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother.
Berlin 10. March 1801.

I am almost asham’d to acknowledge how long it has been since I wrote you last, and can only hope you will consider my numerous letters to my brother, most of which I intended as much for you as for him, to be a sufficient apology—I have not received a line from you or from my father since last June, though I think it impossible but that you should have written more than once—My last letter to my father was of November 25.
My mind has deeply shared in all the anxieties, the disappointments and afflictions both of a public and private nature, which have befallen you, crowded into so small a space of time—The loss of my brother Charles—The illness of my father—and the manner in which his country rewarded a life of labours devoted to their service, were all events which I knew must call forth the fortitude and energy of his soul and of your’s.—The death of my brother affected me greatly—I first learnt it by a letter from my kind friend Mr: Murray, who had seen it mentioned in a newspaper—Two days after it was confirmed in a letter I received from my brother Thomas—The illness of my father and the result of the election I was informed of at the same time, by the English and German newspapers—Five weeks have since elapsed during which I have not had a single line from America.—Mr: Murray my constant and valuable correspondent has informed me very lately that he had seen in a New-York paper a paragraph stating my father’s having recovered from his fever, which it was a great consolation to me to hear from any quarter, and which I hope will soon be made certain to me by more direct intelligence—The issue of the election I could not suppose would be an object of indifference to him; but I know he had always been impressed fully with the sentiment, that every man who serves the public, must look upon the injustice of men, so far as it concerns himself, in the same light, as upon the ills of nature; the shocks that flesh is heir to,—a fever, or a clap of thunder—which are neither to be denied for real evils, nor to be complained of as avoidable—Political disappointment is perhaps one of the occasions in human life which requires the greatest portion of philosophy; and although philosophy has very little power to asswage the keenness of our feelings, she has at least the power to silence the voice of complaint—To be relieved from the labours and responsibility of such a station as that of an American President, is a great consolation for all the pain of being removed from it, and will I hope have its full weight as such.
What the influence of the change in our Administration, upon the reputation and fortunes, of our Country may be, I do not think it necessary to enquire, and am altogether unable to foresee. For the past alone my father has any thing on this score to answer—For the future, the whole responsibility rests upon the people themselves—If they find themselves after an experience of their new system  more prosperous than they have been under the old, the pure and generous spirit of patriotism, will rejoyce in their prosperity, and forget their injustice—But if the principle’s, to which they have thought proper to transfer their trust, should prove delusive, and bring upon them, the miseries of broken public faith, of disunion, or of War, deeply will their sufferings be lamented by the pure and virtuous friend of his Country, but he will find comfort in the reflection that he had done all in his power to ward off those calamities; and that the people could not have exposed themselves to their effects, but by first abandoning him.
I have hitherto for the last four years written seldom to my father, because I knew that all my public correspondence would be laid before him—For the future however (while I remain in Europe) I shall write oftener, to inform him of the principal political events which may occur. I say while I remain in Europe, because I am in expectation of my recall, immediately upon the new President’s coming into office—He will doubtless have nothing personal against me; but my mission here has been one of the most powerful objections made against the policy of his predecessor, and I presume therefore will be one of the first objects that he will think it expedient to reform.—The use and advantage of having some public character in the North of Europe, is indeed at this time more immediate, and nearer the surface of evidence than it has been at any former period since I have resided here; but those who deem’d the mission inexpedient at first, will probably find motives, if not reasons, equally strong for thinking it so still.
The North of Europe, and the views, interests, and relations of the several states it contains, are indeed becoming an object of no small concern to our commerce—Russia, Sweden, Denmark and Prussia, while I write this are upon the brink of War with Great-Britain, upon one common point of issue, but each separately guided by purposes of its own, and each pledging to the contest a different stake. If this quarrel should really break out, The United-States will be the only maritime nation remaining neutral, and their navigation will be needed by all the hostile parties to carry a trade alike necessary for all, but which none will be allowed to transport in their own vessels—Our navigation to and from the Baltic therefore must acquire a great and rapid extension; and as the carrying trade of Sweden and Denmark must in the nature of things be suspended, our vessels will be no less in demand for the commerce of the mediterranean.—It is possible that this state of things, and the events resulting from it, will convince some of our keen-eyed and large-soul’d politicians, that Treaties of commerce with Russia and the Sublime Porte, made two years ago, would not have been such a useless waste of public money, nor such a proof of absurd policy, as their comprehensive minds represented it—A most profound and ingenious statesman, I remember, has urged in a printed pamphlet, the recommendation of these measures by the late President, as a proof of his incapacity.
That the War will kindle into a blaze, is not however certain—Great-Britain, who would make but little account of the resentments of Sweden and Denmark, cannot look with so much indifference upon those of Prussia and of Russia—She has talk’d very loud and bluster’d very much about her rights, and her essential interests, and her determination to resist any combination against them, but I suspect when it comes to the putting of the match to the powder-barrel, she will flinch; or, that she will bribe off the great parties to the league; at the expence of the small ones, if she can; but that she will at any rate bribe them off—Unless it should already be too late.
Of English news I need not tell you—That part of Europe, and its occurrences are tolerably well known in our country, and you must hear from it more accurately and sooner by direct communication than I could inform you, thus distant from it—The change of Ministry, and the king’s illness, are the two most important late events, of which the consequences are yet covered by the veil of Time
In France the career of the first Consul’s prosperity continues, and Fortune is as profuse of her favours to him as ever—That he is an extraordinary man, there can at this day be no doubt; but whether his niche in the temple of Fame, will be in a line with Alexander, Caesar, and Charlemagne, or with Hannibal, Pompey and Charles the twelfth of Sweden, no mortal I believe can foretell—It is only certain that he will not stand in that of Alfred, Gustavus-Wasa and Washington—He has not yet entirely kicked away the ladder of Jacobinism, which so well served his Ambition, because he is not yet perfectly secure of his footing, at the pernicious height where he has ascended; but he is no longer as after the Peace of Campo Formio, the common-place declaimer against Emperors and kings—In the name of the french people, he takes the sceptred despots by the hand, and as he looks at the gold and jewels of their crowns, feels a mysterious sympathetic itching play around his own temples—Yet if the crown were offered him to-morrow, he would refuse it as Caesar and Cromwell did before.
I am just at the bottom of my paper, and have yet said nothing to you about ourselves—My own health, since the beginning of the Winter has been good—Louisa’s better upon the whole than any former winter since she came to Berlin, but still very feeble and delicate—She desires her dutiful remembrance to you and to my father—The season, since the middle of December has been unusually gay and splendid in the courtly circles, owing to the presence of a Russian Grand-Duchess upon a visit—But I have been a great measure exempted from attendance at the house of feasting, by the call to one which we are told by the highest wisdom, is better.
I am in all duty and affection, your Son
A.